DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ueda (US 6493046).
Regarding claim 1, Ueda discloses (Figs. 1-7C) an electro-optical device, comprising: a scan line (12, 19, 126) extending in a first direction; a data line (24, 129, 130) extending in a second direction that intersects with the first direction; a transistor (20) having a semiconductor layer (17, 123) which includes one source drain region (17b) at least partially overlapping with the scan line in plan view, a channel region (17c) at least partially overlapping with the scan line in plan view, and another source drain region (17a, 17b’; col. 9 lines 40-48) at least partially overlapping with the data line in plan view, and in which, at a position overlapping with the scan line in plan view, the one source drain region (17b) and the channel region (17c) extend along the first direction, and at a position overlapping with the data line in plan view, the other source drain region (17a, 17b’) extends along the second direction; and a capacitance element having a capacitance electrode (19a, 126a) provided, at a position overlapping with the data line, so as to overlap with the other source drain region (17a, 17b’) in plan view.
Regarding claim 2, Ueda discloses (Figs. 1-7C) a substrate (13, 121), wherein the substrate includes a recessed portion (14, 122) at a position overlapping with the data line (24), and the other source drain region (17a, 17b’) extends along a side surface and a bottom surface of the recessed portion.
Regarding claim 3, Ueda discloses (Figs. 1-7C) an insulating layer (18, 124a) in the recessed portion, wherein the other source drain region (17a) extends at the insulating layer.
Regarding claim 4, Ueda discloses (Figs. 1-7C) a pixel electrode (15) provided corresponding to the transistor; and a first relay layer (24b) electrically connected to the pixel electrode via a first contact hole (27), wherein the first contact hole overlaps, in plan view, with a second contact hole (14) for electrically coupling a gate electrode of the transistor to the scan line.
Regarding claim 5, Ueda discloses (Figs. 1-7C) a gate insulation layer (18, 124) of the transistor includes a silicon oxide film and a silicon nitride film (col. 11 lines 46-47), and a capacitance insulation layer (52, 125) of the capacitance element only includes a silicon nitride film (col. 2 lines 59-60).
Regarding claim 6, Ueda discloses (Figs. 1-7C; Figs. 4B, 7C) a silicon nitride film (52, 125) is not provided in a region of the semiconductor layer that does not overlap, in plan view, with the gate electrode and the capacitance electrode.
Regarding claim 7, Ueda discloses (Figs. 1-7C) a pixel electrode (15) provided corresponding to the transistor, a first relay layer (15) electrically connected to the pixel electrode, and a second relay layer (24b) electrically connected to the first relay layer, wherein the first relay layer and the second relay layer each extend in the first direction, and include a main body portion overlapping with the semiconductor layer (17) in plan view and a protruding portion protruding in the second direction from the main body portion.
Regarding claim 8, Ueda discloses (Figs. 1-7C) a capacitance wiring line (12) electrically connected to the capacitance electrode (19a, 126a), wherein the capacitance wiring line and the capacitance electrode each extend in the second direction, and include a main body portion overlapping with the data line (24, 129, 130)  in plan view and a protruding portion protruding in the first direction from the main body portion, and overlapping, in plan view, with the semiconductor layer (17, 123) extending in the first direction.
Regarding claim 9, Ueda discloses (Figs. 1-7C) the capacitance wiring line (12) includes another protruding portion protruding toward an opposite side to the protruding portion, and overlapping with another semiconductor layer (17, 123) adjacent to the semiconductor layer in plan view.
Regarding claim 10, Ueda discloses (Figs. 1-7C) a light shielding wall (12) provided along a part of the semiconductor layer (17, 123), wherein the light shielding wall includes an identical material to a material of the data line (24) (col. 9 line 62 – col. 10 line 6, col. 12 line 2).
Regarding claim 11, Ueda discloses (Figs. 1-7C) a gate electrode (19b, 126b) of the transistor is electrically connected to the scan line (19, 126) via the light shielding wall (12).
Regarding claim 12, Ueda discloses (Figs. 1-7C) an electronic apparatus comprising the electro-optical device (Abstract).
Regarding claim 13, Ueda discloses (Figs. 1-7C) another data line (another 24, 129, 130 in adjacent pixel to the data line 24, 129, 130) extending along the data line and electrically connected to the one source drain region (17a, 17b’) of the transistor.
Response to Arguments
Applicant’s arguments with respect to claims 1-13 have been considered but are moot because the new ground of rejection does not rely on the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The Applicant also argues that element 17a of Ueda is a conductive layer and therefore Ueda does not disclose the “another source drain region.” This is not persuasive. As stated above, Ueda discloses (col. 9 lines 40-48) element 17a and the semiconductor layer of the TFT can be formed from the same film.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Wada et al. (US 6583828) and Nakagawa (US 20100289025).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S CHANG whose telephone number is (571)270-5024. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on (571) 272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES S CHANG/Primary Examiner, Art Unit 2871